Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 1-16 in the reply filed on 8/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings are low quality and not proper black and white line drawings, resulting in broken inconsistent line thickness. This is often caused by filing greyscale drawings (even very dark grey that appears black, such as RGB value 34,34,34) instead of pure black lines (RGB value 0,0,0). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.

Paragraph [0015] indicates that Figure 7 is a detail of “7-7” of Figure 6, however Figure 6 does not show “7-7” to properly indicate where the enlarged view of Figure 7 is taken from.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10126454, herein referred to as ‘454.
For Claim 1, ‘454 discloses an apparatus comprising: a first portion (9); a second portion (6, 7, 8) coupled to the first portion (9) to move relative to the first portion (9); and a tab (13) configured relative to the first and second portions to absorb energy imparted to the second portion (6, 7, 8) during a collision, the tab (13) bendable via rotation as the second portion (6, 7, 8) moves towards the first portion (9) during the collision.
For Claim 2, ‘454 discloses the apparatus of claim 1, wherein the tab (13) extends from one of the first portion and the second portion for selective interference with the other of the first portion and the second portion.

For Claim 5, ‘454 discloses the apparatus of claim 2, wherein: the first portion (9) comprises a hinge bracket (9) securable to a vehicle body; and the second portion (6, 7, 8) comprises a hinge arm (6, 7, 8) securable to a vehicle hood.
For Claim 6, ‘454 discloses the apparatus of claim 5, wherein: the hinge arm (6, 7, 8) rotates about a rotational axis (2) relative to the hinge bracket (9) to move the vehicle hood between open and closed positions; and further rotation of the hinge arm about the rotational axis beyond the closed position of the vehicle hood bends the tab (13) as the tab (13) interferes with the other of the first portion and the second portion.
For Claim 7, ‘454 discloses the apparatus of claim 6, wherein selective interference (vioa portion 14 of tab 13) of the tab (13) with the other of the first portion and the second portion defines the closed position of the vehicle hood.
For Claim 8, ‘454 discloses a vehicle hinge comprising: a hinge bracket (9) securable to a first portion of a vehicle; a hinge arm (6, 7, 8) securable to a second portion of the vehicle, the hinge arm (6, 7, 8) coupled to the hinge bracket to allow movement of the second portion of the vehicle relative to the first portion; and a tab (13) configured relative to the hinge bracket (9) and the hinge arm (6, 7, 8), the tab (13) bending to absorb impact energy during collision of an object with the second portion of the vehicle.
For Claim 9, ‘454 discloses the vehicle hinge of claim 8, wherein the tab (13) is disposed in a space (between top of portion 8 and bottom of portion 9) between the hinge bracket (9) and the hinge arm (6, 7, 8).
For Claim 10, ‘454 discloses the vehicle hinge of claim 9, wherein the space (between the top of portion 8 and the bottom of portion 9) is defined within the hinge bracket (wherein the space is located between a left end and a right end of bracket 9 and is therefore defined within the bracket 9).

For Claim 12, ‘454 discloses the vehicle hinge of claim 11, wherein contact (via portion 14 of tab 13) of the tab (13) with the other of the hinge bracket and the hinge arm defines a nominal position of the hinge arm relative to the hinge bracket.
For Claim 13, ‘454 discloses the vehicle hinge of claim 12, wherein further movement of the hinge arm (6, 7, 8) towards the hinge bracket (9) bends the tab (13) to absorb energy imparted to the hinge arm (6, 7, 8).
For Claim 14, ‘454 discloses the vehicle hinge of claim 11, wherein the tab (13) is secured to or formed integrally with the hinge arm (6, 7, 8).
For Claim 15, ‘454 discloses the vehicle hinge of claim 8, wherein: the hinge bracket (9) is securable to a vehicle body; and the hinge arm (6, 7, 8) is securable to a vehicle hood.
For Claim 16, ‘454 discloses the vehicle hinge of claim 8, wherein the hinge arm (6, 7, 8) is rotatably coupled to the hinge bracket (9) to rotate the second portion of the vehicle towards or away from the first portion of the vehicle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10126454, herein referred to as ‘454.
For Claim 4, ‘454 discloses the apparatus of claim 3, except wherein the tab extends within an aperture defined in the first portion for selective interference with the wall or surface defining the aperture. ‘454 instead teaches wherein the tab (13) engages (via portion 14 of tab 13) a top end of the first portion for selective interference with a corresponding stop portion (12).
Examiner takes official notice that it is old and well known to use an aperture in a hinge to act as a stop member to allow the hinge to have a predefined stop position in each of an opening and closing direction.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the stop 12 in ‘454 with an aperture. One would be motivated to make such a modification in order to allow the hinge to have a predefined stop position in each of an opening and closing direction.

    PNG
    media_image1.png
    753
    1173
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,543,086 is considered pertinent to Applicant’s disclosure but has not been relied upon. ‘086 teaches a similar hinge having a tab (10) that is bendable to absorb energy during a collision.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677